Citation Nr: 0501342	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the December 1950 rating decision that reduced the evaluation 
for anxiety reaction from 80 percent to 50 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
the July 1956 rating decision that reduced the evaluation for 
anxiety reaction from 50 percent to 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1942 to May 
1944.

This appeal arises from a July 2003 rating decision of the 
Detroit, Michigan Regional Office (RO).  


FINDINGS OF FACT

1.  The RO issued a rating decision in July 2003 denying a 
claim of clear and unmistakable error (CUE) in a December 
1950 rating decision that reduced the evaluation for anxiety 
reaction from 80 percent to 50 percent disabling; the RO also 
denied a claim of CUE in a July 1956 rating decision that 
reduced the evaluation for anxiety reaction from 50 percent 
to 30 percent disabling.

2.  The appellant perfected an appeal to the Board with 
regard to the above listed issues.

3.  The Board issued a decision on November 18, 2004, 
dismissing the appeal for failure to present valid CUE 
claims.

4.  On November 26, 2004, the Board received written 
notification that the appellant had died on October [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the appellant, the November 2004 
Board decision is vacated.  Landicho v. Brown, 7 Vet. App. 
42, 54-5 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, an appellant's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the 
veteran's death in October 2004, the Board did not have 
jurisdiction to decide the veteran's appeal when it acted in 
November 2004.  Id; see also 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2004).  Although the Board was 
unaware of the jurisdictional impediment, the November 2004 
decision made after the veteran's death amounted to a failure 
to follow the process that was due.  38 C.F.R. § 20.1302 
(2004).  The November 2004 decision must therefore be 
vacated.  38 C.F.R. § 20.904(a) (2004).  

In reaching this determination, the Board intimates no 
opinion as to the merits of any claim brought by a survivor 
of the appellant.  


ORDER

The Board's November 2004 decision is vacated.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


